Title: Enclosure: Daniel Carroll to James Madison, 6 April 1791
From: Carroll, Daniel
To: Madison, James


EnclosureDaniel Carroll to James Madison

My dear Sir
George Town Apr. 6th. 1791

I have flattered myself with hopes of receiving a line from you with information of the time you woud be at this place. On enquiry however I find it incertain whether you wou’d not turn your face to the East. Shou’d that not be the Case, I claim your promise of letting me know when I may expect to see you, and hope you will arrange matters so as not to be in a hurry to proceed when you get to this place.—I refer you to the George Town paper for some intelligence respecting the Federal City. The Union of the George Town and Carrollsburgh interests, has given a Cast to this business more favourable than  was expected even by its friends. It was a union I have most ardently wish’d for and promoted on public and personal considerations.
I inclose the articles of Agreement, sign’d by all the proprietors of Land within the propos’d limits of the City, so far as to compleat this important object with a Condemnation of a Small piece of land the right of a person insane, and by an accommodation respecting the Lotts in Hamburgh and Carrollsburgh to a Condemnation of some Lotts in each of those places, as the proprietors cannot be come at.
It is propos’d that both these places shall be Subject to be lay’d out again.—At the time the principal proprietors of the two interests agreed to a compromise, it was propos’d and agreed too that the private property shou’d be subject to the same regulations respecting the buildings &ca. as shou’d be thought proper for the public; this was in the hurry omitted to be inserted in the articles sign’d. We hope however to obtain it in the deeds. I wish much to see you & am My dear Sr, allways & Sincerely yr affe. friend & Servt.

Danl Carroll

Present my compliments to Mrs. House and Mrs. Triste, and assure them of my esteem and regard.—Send the inclosd note to Fenno.

